


Exhibit 10.1
CARDINAL HEALTH
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2016


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINITIONS AND GENERAL PROVISIONS
1


ARTICLE II
ELIGIBILITY AND PARTICIPATION
6


ARTICLE III
DEFERRED COMPENSATION AND MATCHING CREDITS
7


ARTICLE IV
VESTING
11


ARTICLE V
DISTRIBUTION OF BENEFITS
12


ARTICLE VI
PLAN ADMINISTRATION
16


ARTICLE VII
AMENDMENT AND TERMINATION
17


ARTICLE VIII
MISCELLANEOUS PROVISIONS
18






i
    

--------------------------------------------------------------------------------




CARDINAL HEALTH
DEFERRED COMPENSATION PLAN
The Cardinal Health Deferred Compensation Plan (the “Plan”) is hereby amended
and restated effective as of January 1, 2016 by Cardinal Health, Inc., an Ohio
corporation (the “Company”), for the benefit of members of the Board of
Directors of the Company and a select group of the management and highly
compensated employees of the Company and of its affiliated entities which
participate in this Plan with the consent of the Company.
Background Information
A.    The Company desires to continue to maintain the Plan in order to provide
its Directors and certain of its highly compensated and management employees
with the opportunity to defer a portion of the base salary, bonuses and other
cash compensation otherwise payable to them.
B.    The Company intends for the Plan to continue to be an unfunded,
nonqualified deferred compensation arrangement as provided under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and to satisfy the
requirements of a "top hat" plan thereunder and under Labor Reg. Sec.
2520.104-23.
C.    This amended and restated Plan is intended to continue to comply with the
requirements of The American Jobs Creation Act of 2004 (“AJCA”), Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and final regulations
and other rulings issued by the Internal Revenue Service (“IRS”) thereunder.
ARTICLE I
DEFINITIONS AND GENERAL PROVISIONS
1.1    Definitions. Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning. When the defined meaning is intended, the term is
capitalized:
(a)    Account. The bookkeeping account described in Section 3.4 under which
benefits and earnings are credited on behalf of a Participant.
(b)    Administrative Committee. The Financial Benefit Plans Committee or such
other committee of at least three persons appointed by the Human Resources and
Compensation Committee of the Board to oversee the administration of the Plan.
(c)    Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary for benefits payable under this
Plan shall be the beneficiary designated by the Participant in accordance with
procedures established by the Administrative Committee as of the Participant’s
date of death, or, in the absence of any such designation, the Participant’s
estate.
(d)    Board. The Board of Directors of the Company.
(e)    Change of Control. For purposes of the Plan, a Change of Control means:




--------------------------------------------------------------------------------




A.    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more of
either (i) the then outstanding Shares of the Company (the "Outstanding Shares")
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Voting Securities"); provided, however, that for purposes of this
Subsection A., the following acquisitions do not constitute a Change of Control:
(I) any acquisition directly from the Company or any corporation controlled by
the Company, (II) any acquisition by the Company or any corporation controlled
by the Company, (Ill) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (IV) any acquisition by any corporation that is a Non-Control
Acquisition (as defined in Subsection C. of this Section); or
B.during any period of two consecutive years, individuals who, as of the
beginning of such two-year period, constitute the Board (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of the
Company; provided, however, that any individual becoming a Director subsequent
to the beginning of such two-year period whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
C.consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
"Business Combination"), unless, such Business Combination is a Non-Control
Acquisition. A "Non-Control Acquisition" means a Business Combination where: (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Shares and Outstanding Voting Securities, as the
case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination (including any
ownership that existed in the Company

2



--------------------------------------------------------------------------------




or the company being acquired, if any), and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
D.approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(f)    Code. The Internal Revenue Code of 1986, as amended from time to time.
(g)    Committee. The Human Resources and Compensation Committee of the Board.
(h)    Company. Cardinal Health, Inc.
(i)    Compensation. Amounts paid or payable by the Employer to an Eligible
Employee for a Plan Year which are includable in income for federal tax
purposes, including base salary and variable compensation in the form of bonuses
(except as otherwise provided herein). In addition, cash dividend-equivalent
payments under share unit award agreements ("Share Units") may also be deferred
hereunder by Eligible Employees who are Reporting Persons in accordance with
procedures established from time to time by the Committee and that comply with
Code Section 409A. Notwithstanding the foregoing, the following amounts are
excluded from Compensation: (i) other cash or non-cash compensation, expense
reimbursements or other benefits or contributions by the Employer to any other
employee benefit plan, other than pre-tax salary deferrals into the Qualified
Plan or any Code Section 125 plan sponsored by the Company or any of its
affiliates; (ii) any bonus payment if such bonus payment is wholly or partially
payable without regard to the attainment of a Performance-Based goal (i.e.,
guaranteed); (iii) commissions; (iv) amounts realized (A) from the exercise of a
stock option, (B) when restricted stock (or property) held by a Participant
either becomes freely transferable or is no longer subject to a substantial risk
of forfeiture, (C) when the Shares underlying Share Units are payable to a
Participant, or (D) from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and (iv) any amounts that are required
to be withheld from a Participant's wages from the Employer pursuant to Code
Section 3102 to satisfy the Participant's tax obligations under Code Section
3101. With respect to Directors, "Compensation" means any and all fees paid for
service as a member of the Board, including fees for attendance at meetings or
committee meetings, and cash dividend-equivalent payments under deferred
settlement Share Units.
(j)    Director. A member of the Board of Directors of the Company who is not
also an Eligible Employee.
(k)    Distribution Options. A single lump sum or annual installment payments
over a period of five or ten years. Except to the extent that another
Distribution Option is timely elected by a Participant in accordance with the
terms of the Plan and Code Section 409A and regulations thereunder, the form of
payment of the Participant’s Account shall be the Standard Option.
(l)    Eligible Employee. Any employee of an Employer who is (i) an employee who
is a Reporting Person or (ii) (A) among a select group of management or highly
compensated employees (within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA), and (B) designated by the Company as eligible to make
Compensation deferral contributions under Article II of the Plan in accordance
with eligibility criteria established from time to time by the Administrative
Committee, the Policy Committee, the Committee or the Board. In lieu of
expressly designating individual employees

3



--------------------------------------------------------------------------------




as Eligible Employees, the Company may establish eligibility criteria providing
for designation as Eligible Employees of all employees who satisfy such
criteria.
(m)    Employer. The Company and any affiliate thereof or successor thereto
which adopts and participates in the Plan. Any affiliate that has U.S. employees
and is a member of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Cardinal
Health, Inc. may participate in the Plan. Such participation in the Plan shall
continue only so long as the affiliate remains a member of a controlled group of
corporations or other business entities within the meaning of Code Sections
414(b) and (c) that includes Cardinal Health, Inc.
(n)    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.
(o)    Participant. Any Director or any Eligible Employee who meets the
eligibility requirements for participation in the Plan as set forth in Article
II and who earns benefits under the Plan.
(p)    Participation Agreement. An agreement, in written or electronic form as
established by the Administrative Committee from time to time, by which a
Participant agrees to defer some of his Compensation and/or makes an election of
the time and/or form of payment of amounts credited to the Participant’s Account
in accordance with the Plan.
(q)    Performance-Based. A bonus or other payment of Compensation is
Performance-Based if the amount of the payment or the entitlement thereto is
contingent on the satisfaction of organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months. The
organizational or individual performance criteria shall be established in
writing no later than 90 days after the beginning of the period of service to
which the criteria relate, and the outcome must be substantially uncertain at
the time the criteria are established. Notwithstanding the above, a
Performance-Based Bonus may be based on subjective performance criteria,
provided that:
A.    The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
B.    the determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any member of the family), or a person under the effective control of
the Participant or such a family member, and no amount of the Compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.
(r)    Plan. The Cardinal Health Deferred Compensation Plan, as set forth
herein, and as such Plan may be amended from time to time hereafter.
(s)    Plan Year. The fiscal year of the Plan, which is the 12 consecutive month
period beginning January 1 and ending December 31.
(t)    Policy Committee. The Benefits Policy Committee of the Company.
(u)    Qualified Plan. The Cardinal Health 401(k) Savings Plan, as amended from
time to time.

4



--------------------------------------------------------------------------------




(v)    Reporting Person. Eligible Employees and Directors who are subject to
Section 16 of the Securities Exchange Act of 1934, as amended.
(w)    Retirement. An Eligible Employee's Separation from Service with the
Employer following attainment of age 65 or retirement from the Board of any
Director.
(x)    Separation from Service. An Eligible Employee separates from service with
the Employer if the Eligible Employee dies, retires or otherwise has a
termination of employment with the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Employer if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer, such
longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. In the case of a Director, a
separation from service occurs upon the termination of the Director’s service on
the Board, provided, however, that a Director who is also providing services to
the Employer as an independent contractor, does not have a Separation from
Service until he has separated from service both as a Director and as an
independent contractor. If an Eligible Employee provides services both as an
employee and as a member of the Board, the services provided as a Director are
generally not taken into account in determining whether the Eligible Employee
has a Separation from Service as an employee for purposes of the Plan, in
accordance with final regulations under Code Section 409A.
(y)    Shares. The common shares, without par value, of the Company.
(z)    Standard Option. A single lump sum payment.
(aa)    Total Disability. Occurs when a Participant is unable to engage in any
substantial gainful activity and has qualified for benefits under the Company’s
long term disability plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant shall
also be deemed to be totally disabled if determined to be totally disabled by
the Social Security Administration. The Company may require the Participant to
submit to periodic medical examinations at the Participant’s expense to confirm
the existence and continuation of a Total Disability.
1.2    General Provisions. The masculine wherever used herein shall include the
feminine; singular and plural forms are interchangeable. Certain terms of more
limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.

5



--------------------------------------------------------------------------------




ARTICLE II
ELIGIBILITY AND PARTICIPATION
2.1    General Eligibility Conditions. To become eligible to participate in the
Plan, an individual must be (i) a Director, or (ii) an Eligible Employee. In
order to receive a benefit under the Plan, however, a Participant must also meet
the requirements of Sections 2.2 and 2.3. An Eligible Employee or a Director
shall be considered eligible to participate in the Plan effective as of the date
he first becomes a Director or an Eligible Employee in accordance with this Plan
(the “Eligibility Effective Date”)
2.2    Specific Conditions for Active Participation. To participate actively in
the Plan (i.e., to make deferrals hereunder), a Participant must execute or
acknowledge a Participation Agreement in accordance with the terms and
conditions of the Plan. Each Participation Agreement shall be maintained by or
on behalf of the Administrative Committee and must be executed, acknowledged,
filed or submitted electronically within 30 days of the Eligibility Effective
Date and, for all subsequent deferral elections after initial participation, in
advance of the beginning of the calendar year during which such compensation is
expected to be earned, or at such other time as may be required or permitted by
regulations issued under Code Section 409A. In all cases, a Participant’s
election to defer Compensation shall be made prior to the time any of the
Compensation covered by such election is to be earned by such Participant.
Elections to participate and defer Compensation shall be irrevocable with
respect to the Compensation to which they apply and may be amended, revoked or
suspended by the Participant only effective as of the January 1st following the
amendment, revocation or suspension in accordance with procedures established by
the Administrative Committee, unless transition rules and regulations under Code
Section 409A permit amendment, revocation or suspension as of some other time.
With respect to Matching, Employer Contribution Credits and Social Security
Supplement Credits, the Eligible Employee must designate a time and form of
payment within 30 days of the Eligibility Effective Date; provided, however,
that with respect to any Participant whose initial Eligibility Effective Date
occurs on or after January 1, 2016, the initial Distribution Option applicable
to the portion of such Participant’s Account that is attributable to any
Employer Contribution Credit and/or Social Security Matching Credit credited to
such Participant’s Account during the Plan Year in which the Participant’s
Eligibility Effective Date first occurs (or, to the extent that there is no
Employer Contribution Credit or Social Security Matching Credit credited to such
Participant’s Account during such Plan Year, any Employer Contribution Credit
and/or Social Security Matching Credit credited to such Participant’s Account
during the next succeeding Plan Year) shall be the Standard Option,
notwithstanding any installment Distribution Option election that may be made by
such Participant in accordance this Section 2.2 for the remainder of the
Participant’s Account.
2.3    Suspension of Active Participation. Any Participant who ceases to be an
Eligible Employee or a Director for a given Plan Year shall cease to have any
right to defer Compensation for such Plan Year or to receive Matching, Employer
Contribution Credits and Social Security Supplement Credits for such Plan Year.
However, any amounts credited to the Account of a Participant whose
participation is suspended shall otherwise continue to be maintained under the
Plan in accordance with its terms, and any election to defer Compensation made
by a Participant, once it has become irrevocable in accordance with the Plan,
shall continue to be irrevocable with respect to Compensation to which it
applies for the remainder of the Plan Year for which it is made, notwithstanding
any subsequent change in the Participant’s eligibility during such Plan Year.
2.4    Termination of Participation. Once a Director or an Eligible Employee
becomes a Participant, such individual shall continue to be a Participant until
such individual (i) ceases to be

6



--------------------------------------------------------------------------------




described as a Director or as an Eligible Employee, and (ii) ceases to have any
vested interest in the Plan (as a result of distributions made to such
Participant or his Beneficiary, if applicable, or otherwise).
ARTICLE III
DEFERRED COMPENSATION AND MATCHING CREDITS
3.1    Deferred Compensation Credits. Pursuant to the provisions of Article II
and this Article III, a Participant and the Employer may, by mutual agreement,
provide for deferred and postponed payment of a percentage of the Participant’s
Compensation which otherwise would be paid during the applicable Plan Year(s)
for services to be rendered in such year(s). Except as otherwise provided herein
with respect to Performance-Based Compensation, all elections to defer
Compensation must be made within 30 days after the Participant’s Eligibility
Effective Date and, for subsequent elections after initial eligibility, prior to
the calendar year during which the Compensation is expected to be earned or at
such other time as may be specified under regulations issued under the Code. In
the case of the deferral of any Performance-Based Compensation, such election
must be made no later than six months before the end of the performance period,
provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable
within the meaning of Code Section 409A. Notwithstanding the foregoing, in the
case of the deferral of any Performance-Based Compensation with a performance
period exceeding one year in length, the deferral election must be made no later
than halfway through such performance period. If an Eligible Employee has ceased
being eligible to participate in the Plan (other than the accrual of earnings on
his Account, if any), regardless of whether all amounts deferred under the Plan
have yet been paid, and subsequently becomes eligible to participate in the Plan
again, the Eligible Employee may be treated, to the extent permitted by Code
Section 409A as being initially eligible to participate in the Plan if he has
not been eligible to participate in the Plan (other than the accrual of earnings
on his Account, if any) at any time during the 24-month period ending on the
date the employee again becomes an Eligible Employee under the Plan.
A Participant who is an Eligible Employee may defer between one percent and 50
percent of Compensation that is not Performance-Based Compensation and may make
one or more separate elections for the deferral of from one percent to 80
percent of Performance-Based Compensation from each plan or arrangement offering
the opportunity to earn such Compensation. A Participant who is a Director may
defer between 20 percent and 100 percent of Compensation. The Company may, in
its discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred for Participants who are not Reporting Persons.
Elections shall be made in accordance with procedures established by the
Administrative Committee. The Employer will credit the deferred compensation
amount agreed to for each Plan Year to the Participant’s Account from time to
time as soon as administratively practicable after the deferred amounts
otherwise would have been earned and paid to the Participant. All contributions
under this provision to the Accounts of Participants in the Plan, as adjusted
for earnings or losses (described below), are referred to as "Deferred
Compensation Credits."
In addition to the Deferred Compensation Credits described above, Reporting
Persons who have elected to defer receipt of Shares to be issued under Share
Units awarded on or after November 1, 2006, shall automatically have 100 percent
of the cash dividend-equivalents that are vested and payable under such Share
Units deferred under this Plan. Such amounts shall be referred to as “Deferred
Cash Equivalent Credits.” Deferred Cash Equivalent Credits are always 100
percent vested and nonforfeitable but are not eligible for Matching Credits.
3.2    Matching Credits. The Employer may, in its discretion, credit to a
Participant’s Account each Plan Year during which the Participant is an Eligible
Employee an amount equal to a percentage

7



--------------------------------------------------------------------------------




of the Participant’s Deferred Compensation Credits as a matching contribution.
The amount of any such contributions may vary from year to year or among
Participants in the discretion of the Employer. In general, such matching
contributions may be made at the same rate as is applicable to the Participant
under the Qualified Plan, but only with respect to the first $100,000 of
Compensation in excess of the maximum amount of Compensation recognized under
the Qualified Plan under Section 401(a)(17) of the Code. All contributions under
this provision to the Accounts of Participants in the Plan, as adjusted for
earnings or losses (described below), are referred to as "Matching Credits." The
Employer may, in its discretion, also make an additional matching contribution
to the Accounts of certain Participants who have been required to forfeit
Employer matching contributions under the Qualified Plan. Such contributions, if
any, shall be in an amount equal to the Employer matching contribution forfeited
under the Qualified Plan by an affected Participant and shall be made and
allocated to the Accounts of affected Participants in the Plan Year during which
such forfeitures occur. Any additional Employer matching contributions under the
foregoing sentence shall be fully vested when made and subject to the
distribution elections in effect with respect to the Participant's Account as of
the beginning of the Plan Year in which the contribution is made.
3.3    Employer Contribution and Social Security Supplement Credits. The
Employer may, in its discretion, credit to the Participant’s Account each Plan
Year (a) an amount equal to a percentage of the Participant’s Compensation from
the Employer for the fiscal year ending within the Plan Year in excess of the
dollar limitation applicable to such fiscal year under Section 401(a)(17) of the
Code, but not more than an excess of $100,000 above such compensation limit, and
(b) such other amount as the Employer may determine, in its sole discretion. All
contributions under this provision to the Accounts of Participants in the Plan,
as adjusted for earnings or losses (described below), are referred to as
“Employer Contribution Credits.” In addition, the Employer may make an
additional discretionary contribution for a Plan Year to the Participant’s
Account, as determined by the Employer in its discretion, equal to a percentage
of the Participant’s Compensation from the Employer for the fiscal year ending
within the Plan Year in excess of the dollar limitation applicable to such
fiscal year under Section 401(a)(17) of the Code, but not more than an excess of
$100,000 above such compensation limit, for the purpose of supplementing the
benefits the Participant will receive at retirement under the Social Security
program. All contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as “Social Security Supplement Credits.” Contributions made to Participant
Accounts under this Section may be subject to additional requirements as
established from time to time by the Policy Committee, such as a requirement to
be employed on the last day of the year for which such contribution is made. The
Employer may, in its discretion, also make an additional contribution to the
Accounts of certain Participants who have been required to forfeit Employer
contributions (other than matching contributions) under the Qualified Plan. Such
contributions, if any, shall be in an amount equal to the Employer contribution
forfeited under the Qualified Plan by an affected Participant and shall be made
and allocated to the Accounts of affected Participants in the Plan Year during
which such forfeitures occur. Any additional Employer contributions under the
foregoing sentence shall be subject to the vesting requirements applicable to
Employer Contribution Credits and the distribution elections in effect with
respect to the Participant's Account as of the beginning of the Plan Year in
which the contribution is made.
3.4    Record of Account. Solely for the purpose of measuring the amount of the
Employer's obligations to each Participant or his beneficiaries under the Plan,
the Employer will maintain a separate bookkeeping record, an "Account," for each
Participant in the Plan. The Company, in its discretion, may either credit a
hypothetical earnings rate to the Participant's Account balance for the Plan
Year, or may actually invest an amount equal to the amount credited to the
Participant's Account from time to time in an account or accounts in its name
with investment media or companies, which investment

8



--------------------------------------------------------------------------------




options may include some or all of those used for investment purposes under the
Qualified Plan, as determined by the Company in its discretion. The Company may
also establish a deferred compensation trust that qualifies as a so-called
“rabbi” trust meeting applicable requirements of Code Section 409A. The
Participant may change the allocation of his Account among the applicable
investment alternatives then available under the Plan in accordance with
procedures established by the Administrative Committee from time to time. In no
event, however, shall a Participant who is a Reporting Person be permitted to
change any amounts invested in any other investment alternative to a Cardinal
Stock Account (as defined below). In addition, a Participant who is a Reporting
Person shall not be permitted to change any investment in a Cardinal Stock
Account to any other investment alternative. After a Participant ceases to be a
Reporting Person, such Participant may again change investments into or out of a
Cardinal Stock Account in accordance with rules established by the
Administrative Committee and without regard to the above restrictions. The
Company is not obligated to make any particular investment options available,
however, if investments are in fact made, and may, from time to time in its sole
discretion, change the investment alternatives. Nothing herein shall be
construed to confer on the Participant the right to continue to have any
particular investment available.
The Company will credit the Participant’s Account with hypothetical or actual
earnings or losses at least quarterly based on the earnings rate declared by the
Company or the performance results of the Employer’s account(s) invested
pursuant to the Company’s or the Participant’s directions, and shall determine
the fair market value of the Participant’s Account based on the bookkeeping
record or the fair market value of the portion of the Employer’s accounts
representing the Participant’s Account. The determination of the earnings,
losses or fair market value of the Participant’s Account may be adjusted by the
Company to reflect its payroll, income or other taxes or costs associated with
the Plan, as determined by the Company in its sole discretion.
3.5    Special Rules Applicable to Investments in Shares. Subject to the
provisions of this Article III, a Participant may also elect to have all or a
portion of his Account, but not including any Deferred Cash Equivalent Credits,
to be deemed invested in Shares (such dollar amounts shall be referred to as the
“Share Election Accumulations”). On the date when the amounts to be credited to
the Participant’s Share Election Accumulations are otherwise allocated to his
Account, the Company will credit to a separate sub-account (the Participant’s
“Cardinal Stock Account”) a number of hypothetical Shares (and fractions
thereof) having a Value equal to the Share Election Accumulations. For purposes
of this Plan, the “Value” of a Share on a particular day shall mean the closing
trading price of a Share on the New York Stock Exchange on that day (or, if
there is no trading of the Shares on that day, on the most recent previous date
on which trading occurred). With respect to any Director, any election made
pursuant to this Section shall be irrevocable for all amounts credited to a
Participant’s Account during the Plan Year for which the election is made. Any
election made by a Director pursuant to this Section shall remain in effect for
amounts credited to the Participant’s Account in subsequent Plan Years unless
the Participant delivers a written notice to the Secretary of the Company
setting forth a different investment election or otherwise makes a different
investment election in accordance with procedures established by the Committee
from time to time. Any such change in investment election shall be applied to
future Plan Years until further notice is given by the Participant changing the
election in accordance with the requirements of this Section. Except for
Directors, no other Reporting Person may elect to invest future contributions in
his Account in Shares. Such other Reporting Person may again elect to invest
future contributions in his Account in Shares subject to this Section 3.5 after
he ceases to be a Reporting Person.
If any Organic Change shall occur, then the Committee shall make such
substitutions or adjustments as it deems appropriate and equitable to each
Participant’s Cardinal Stock Account (if any).

9



--------------------------------------------------------------------------------




In the case of Organic Changes, such adjustments may include, without
limitation, (x) the cancellation of outstanding Shares in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Shares, as determined by the Committee in its sole discretion,
(y) the substitution of other property (including, without limitation, cash or
other securities of the Company and securities of entities other than the
Company) for the Shares, and (z) in connection with any Disaffiliation,
arranging for the assumption or replacement of Shares with new shares based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected subsidiary, affiliate or division or by the entity that controls
such subsidiary, affiliate or division following such Disaffiliation (as well as
any corresponding adjustments to awards that remain based upon Company
securities). An “Organic Change” includes (i) a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Company (each, a “Share Change”), or
(ii) a merger, consolidation, acquisition of property or shares, separation,
spin-off, reorganization, stock rights offering, liquidation, disaffiliation
from the Company of a subsidiary or division (“Disaffiliation”), or similar
event affecting the Company or any of its subsidiaries (each, an “Organic
Change”). If the assets held in the Participant’s Cardinal Stock Account
immediately after such adjustment are not equity securities, then the
Participant shall be permitted to re-direct the investment thereof into the
other investment choices then available under this Plan.
In the case of the Cardinal Stock Account (if any) of a Participant other than a
Reporting Person (as of the Dividend Payment Date), the earnings (or losses)
credited to such account shall consist solely of dividend equivalent credits
pursuant to this paragraph. Whenever a dividend or other distribution is made
with respect to the Shares, then the Cardinal Stock Account of a Participant who
is not a Reporting Person (as of the Dividend Payment Date) shall be credited,
on the payment date for such dividend or other distribution (the “Dividend
Payment Date”), with a number of additional Shares having a Value, as of the
Dividend Payment Date, based upon the number of Shares deemed to be held in the
Participant’s Cardinal Stock Account as of the record date for such dividend or
other distribution (the “Dividend Record Date”), if such Shares were
outstanding. If such dividend or other distribution is in the form of cash, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the amount of cash
that would have been distributed with respect to the Shares deemed to be held in
the Participant’s Cardinal Stock Account as of the Dividend Record Date, if such
Shares were outstanding. If such dividend or other distribution is in the form
of Shares, the number of Shares so credited shall equal the number of such
Shares (and fractions thereof) that would have been distributed with respect to
the Shares deemed to be held in the Participant’s Cardinal Stock Account as of
the Dividend Record Date, if such Shares were outstanding. If such dividend or
other distribution is in the form of property other than cash or Shares, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the value of the
property that would have been distributed with respect to the Shares deemed to
be held in the Participant’s Cardinal Stock Account as of the Dividend Record
Date, if such Shares were outstanding. The value of such property shall be its
fair market value as of the Dividend Payment Date, determined by the Board based
upon market trading if available and otherwise based upon such factors as the
Board deems appropriate.


With respect to a Participant who is a Reporting Person on the Dividend Payment
Date, the cash value of the dividend or other distribution shall be invested in
an alternate investment option under the Plan, as determined by the
Administrative Committee in its sole discretion. To the extent that the dividend
or other distribution is made in a form other than cash, the Shares or other
property shall be liquidated to cash as soon as administratively practicable and
thereafter invested as indicated herein.



10



--------------------------------------------------------------------------------




ARTICLE IV
VESTING
4.1    Vesting. A Participant always will be 100 percent vested in amounts
credited to his Account as Deferred Compensation Credits, Deferred Cash
Equivalent Credits, Matching Credits made on or after January 1, 2005 and
earnings allocable thereto. The Participant or his Beneficiaries shall be
entitled to benefits from Matching Credits made prior to January 1, 2005,
Employer Contribution Credits and Social Security Supplement Credits allocated
to his Account by the Employer, and earnings thereon, only upon satisfaction of
the vesting requirements of this Article IV. The Participant shall become 100
percent vested in his Account upon his Retirement, death, or Total Disability.
The Participant shall also become 100 percent vested in his Account if the
Participant is terminated by the Company without Cause or the Participant
terminates employment with the Company for Good Reason within two years after a
Change of Control. For this purpose, "Cause" means termination of employment by
the Company on account of any act of fraud or intentional misrepresentation or
embezzlement, intentional misappropriation, or conversion of assets of the
Company or any affiliate, or the intentional and repeated violation of the
written policies or procedures of the Company, provided that for a Participant
who is party to an individual severance or employment agreement defining Cause,
"Cause" has the meaning set forth in such agreement. For purposes of the Plan, a
Participant's termination will not be deemed to be a termination without "Cause"
if, after the Participant's employment has terminated, facts and circumstances
are discovered that would have, in the opinion of the Committee, met the
definition of "Cause." For this purpose, "Good Reason" means, unless otherwise
provided in an individual severance or employment agreement to which the
Participant is a party, termination by the Participant on account of any of the
following: (i) a material reduction in the Participant's total compensation;
(ii) a material reduction in the Participant's annual or long-term incentive
opportunities (including a material adverse change in the method of calculating
the Participant's annual or long-term incentives); (iii) a material diminution
in the Participant's duties, responsibilities, or authority; or (iv) a
relocation of more than 50 miles from the Participant's office or location,
except for travel reasonably required in the performance of the Participant's
responsibilities. If the Participant has a Separation from Service with the
Employer for any reason other than Retirement, death, Total Disability, or
following a Change of Control under the circumstances described above, all
rights of the Participant, his Beneficiaries, executors, administrators, or any
other person to receive benefits under this Plan derived from amounts credited
as Matching Credits made prior to January 1, 2005, Employer Contribution Credits
and Social Security Supplement Credits shall vest as of the date that the
Participant has completed three Years of Service with the Employer. A "Year of
Service" for this purpose means a period of 12 consecutive calendar months
during which the Participant was employed by the Employer, defined to include
all members of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Cardinal
Health, Inc. If a Participant has a Separation from Service before that date
(other than due to a Change of Control, Retirement, death or Total Disability),
all Matching Credits made prior to January 1, 2005, Employer Contribution
Credits and Social Security Supplement Credits shall be forfeited. If the
Participant has a Separation from Service but is subsequently re-employed by the
Employer, no benefits forfeited hereunder shall be reinstated unless otherwise
determined by the Company in its sole discretion. A Participant who has
completed one Year of Service but less than three Years of Service and is
terminated from employment under the terms of a designated reduction in force, a
divestiture or designated layoff, shall receive additional ratable vesting
credit hereunder determined by multiplying the portion of this Account that is
subject to the vesting provisions of this Section 4.1 by a fraction, the
numerator of which is the Participant's calendar months of service calculated
from his or her date of hire and the denominator of which is 36, and by rounding
the product up to the next whole percentage. A month of service shall be
included in the calculation of additional vesting credit under

11



--------------------------------------------------------------------------------




this Section if the Participant has performed at least one hour of service
during the calendar month. In no event shall a Participant be more than 100
percent vested in any amounts credited to his Account.
4.2    Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Employer in consideration of the benefits to be provided hereunder.
ARTICLE V
DISTRIBUTION OF BENEFITS
5.1    Distribution Timing. A Participant shall receive payment of the amounts
credited to his Account upon his Separation from Service due to Retirement or
any other reason, or upon his death or Total Disability. The Participant will
begin to receive the amount credited to his Account as of such date beginning on
the first regular payment processing date to occur at least six months after the
date of the Participant’s Separation from Service for reasons other than death
or Total Disability. The regular payment processing dates shall be the first
business day coinciding with or next following January 15 and July 15 of each
calendar year. If payment is to be made in a lump sum, it shall occur on the
first regular payment processing date as described above. If payment is to be
made in annual installments, it shall commence on such first regular payment
processing date, with subsequent annual installments to occur on the same
regular payment processing date each year thereafter until the Participant’s
Account is distributed in full. In the case of a Participant’s death or Total
Disability before payment of the Participant’s Account has commenced, the
Participant (or the Participant’s Beneficiaries) will receive or begin to
receive the amount credited to his Account on the 15th of the month following
notice to the record keeper for the Plan of the Participant’s death or Total
Disability, or as soon as administratively practicable, but not more than 90
days, after the date of death or Total Disability. Payment of all such amounts
will be made in accordance with the deferral election made under Section 5.5,
which may provide for a different time or form of payment for distributions made
upon death or Total Disability. In addition, in the case of the deferral of
Performance-Based Compensation under the Long Term Incentive Cash Program,
payment of all such amounts credited to a Participant’s Account will be made in
accordance with the separate deferral election made for such amounts under
Section 3.1, which may provide for a different time or form of payment from
other amounts credited to the Participant’s Account.
5.2    Distribution upon Retirement or Other Separation from Service; Form of
Payment. Upon Retirement or Separation from Service other than due to death or
Disability, the Participant shall be eligible to receive payment of the amounts
credited to the Participant’s Account in the Standard Option commencing as of
the date specified in Section 5.1, above. Alternatively, a Participant may elect
another Distribution Option at the time of initial enrollment in the Plan
(subject to such limitations as are set forth in the Plan, including in Section
2.2 hereof). The Participant may make a one-time election to change his election
of a Distribution Option pursuant to an election made during the annual deferral
election period prior to the beginning of a Plan Year, provided said election is
made at least 12 months prior to the date that payments would have otherwise
begun under such option and provided that payments will also be deferred to a
new commencement date that is at least five years later than the original
commencement date (i.e., five years after the date of the Participant’s
Separation from Service). A Participant may not change a Distribution Option or
a distribution date in a manner that does not comply with Code Section 409A. If
a Distribution Option election is made or changed and distribution is triggered
before 12 months have elapsed, the distribution will be made in accordance with
the Distribution Option election in effect prior to the change or, if none, in
accordance with the Standard Option. If an annual installment payment method is
the selected Distribution Option, the amount of the annual benefit

12



--------------------------------------------------------------------------------




shall equal the amount necessary to fully distribute the Participant’s Account
as an annual benefit payable over the installment period, consistent with the
following methodology: the amount payable as the annual installment shall equal
the value of the Participant’s Account as of the most recent Account valuation
date, multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of annual installments remaining in the
installment period elected by the Participant. For example, assuming a 10 year
installment payment period applies, the amount distributed at each of the
distribution dates would represent the value of the Participant’s Account as of
the most recent valuation date preceding the actual distribution date times the
following factors: year one – 10 percent (1/10); year two – 11.11 percent (1/9);
year three – 12.5 percent (1/8); year four – 14.29 percent (1/7); year five –
16.66 percent (1/6); year six – 20 percent (1/5); year seven – 25 percent (1/4);
year eight – 33.33 percent (1/3); year nine – 50 percent (1/2) and year ten –
100 percent (1/1). The Participant must provide the Employer advance notice of
his intention to retire and receive benefits hereunder in accordance with
uniform procedures established by the Administrative Committee. Payments of
amounts credited to the Participant’s Account will be made in U.S. dollars,
including amounts credited to the Participant’s Cardinal Stock Account, if any.
5.3    Distribution upon Death. In the event of the death of the Participant
while receiving benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid the remaining payments
due under the Plan in accordance with the method of distribution in effect to
the Participant at the date of death. In the event of the death of the
Participant prior to the commencement of the distribution of benefits under the
Plan, such benefits shall be paid to the Beneficiary or Beneficiaries designated
by the Participant, beginning as soon as practicable after the Participant’s
death.
5.4    Distribution in the Event of Total Disability. Upon the Participant's
Total Disability, the Participant shall be eligible to receive payment of the
amounts credited to his Account commencing as soon as practicable after the
Administrative Committee is satisfied of the determination of the existence of a
Total Disability with respect to such Participant. Total Disability shall be
considered to have ended and entitlement to a disability benefit shall cease if
the Participant (i) is re-employed by the Employer or one of its affiliates, or
(ii) engages in any substantial gainful activity, except for such employment as
is found by the Administrative Committee in its sole discretion to be for the
primary purpose of rehabilitation or not incompatible with a finding of Total
Disability. If entitlement to a disability benefit ceases in accordance with the
provisions of this paragraph, the Participant shall not be prevented from
qualifying for a benefit under another provision of the Plan. Notwithstanding
the foregoing, in no event shall Disability payments cease to a Participant if
to do so would violate Code Section 409A.
5.5    Form of Payment upon Death or Total Disability. Benefits payable upon
death or Total Disability shall be paid in the Standard Option unless another
Distribution Option was timely elected by the Participant upon initial
enrollment in the Plan (and subject to such limitations as are set forth in the
Plan, including in Section 2.2 hereof) or at least 12 months prior to his death
or Total Disability. Each Participant may elect a Distribution Option to apply
to distributions made upon death or Total Disability that is different from the
Distribution Option applicable to other payment events. The Participant may make
a one-time election to change his election of a Distribution Option for death or
Total Disability pursuant to an election made during the annual deferral
election period prior to the beginning of a Plan Year, provided said election is
made at least 12 months prior to the date that payments would have otherwise
begun under such option. If a Distribution Option election is made or changed
after initial enrollment and the Participant dies or suffers a Total Disability
before 12 months have elapsed, the distribution will be made in accordance with
the Distribution Option in effect prior to the change or, if none, in accordance
with the Standard Option.

13



--------------------------------------------------------------------------------






5.6    Lump Sum Distribution of Small Amounts or upon a Change of Control. If
the value of a Participant's entire Account as of the date it becomes
distributable is not greater than the applicable dollar amount under Section
402(g)(1)(B) of the Code, then the Participant's entire Account balance shall be
payable as a single lump sum notwithstanding any other election that may be in
effect. In addition, if a Participant has a Separation from Service within two
years of a change of control of the Company (as defined in Treasury Regulations
Section 1.409A-3(i)(5)), then the Participant’s Account shall be payable in a
single lump sum on the first regular payment processing date next following the
Participant’s Separation from Service following the change of control, and
alternative elections in effect by the Participant shall no longer apply.
Notwithstanding the foregoing, if the Participant is a “specified employee”
(determined in accordance with Treasury Regulations issued under Code Section
409A) for the year in which the Separation from Service occurs, such lump sum
payment shall be made on the first business day that is at least six months
after the Separation from Service occurs.
5.7    Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, the Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this section and applicable
regulations under Code Section 409A shall be payable in a single lump sum only.
For the purposes of this section, the term “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent of the
Participant (as defined in Code Section 152(a)); loss of the Participant’s
property due to casualty, including the need to rebuild a home following damage
not otherwise covered by insurance, for example, not as a result of a natural
disaster; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, including imminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles, the cost of
prescription drugs, and the need to pay for funeral expenses of a spouse,
beneficiary, or dependent. It shall be the responsibility of the Participant
seeking to make a withdrawal under this section to demonstrate to the
Administrative Committee that an unforeseeable emergency has occurred and to
document the amount properly distributable hereunder. After a distribution on
account of an unforeseeable emergency, a Participant’s deferral elections shall
cease and such Participant will not be permitted to participate in the Plan or
elect additional deferrals until the next enrollment following one full year
from the date of the distribution on account of an unforeseeable emergency. Such
future deferral elections following a distribution on account of an
unforeseeable emergency will be treated as an initial deferral election and
subject to the rules applicable thereto under the Plan and Code Section 409A.
5.8    Acceleration of Payment. The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Article V, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:
(a)    Domestic Relations Order. A payment of all or part of the Participant’s
Account may be made to a spouse, former spouse or other dependent under the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Administrative Committee shall determine whether a

14



--------------------------------------------------------------------------------




payment should be made pursuant to the terms of a domestic relations order and
the time and form of such payment.
(b)    Employment Taxes. A payment of all or part of the Participant’s Account
may be made to the extent necessary to pay the Federal Insurance Contributions
Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”), income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.
(c)    Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount.
(d)    Income Inclusion under Code Section 409A. Payment may be made at any time
the Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations issued thereunder; provided, however, that payment cannot exceed the
amount required to be included in income as a result of the failure to comply.
(e)    Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
5.9    Delay of Payment. The Company may in its discretion delay any payment due
under the Plan to the extent permitted by Code Section 409A and the regulations
thereunder.
5.10    Assignment and Assumption of Liabilities.    In the discretion of the
Company, upon the cessation of participation in the Plan by any Participant
solely due to the employer of that Participant no longer qualifying as a member
of the controlled group of Cardinal Health, Inc. within the meaning of Code
Sections 414(b) and (c), all liabilities associated with the Account of such
Participant may be transferred to and assumed by the Participant’s employer
under a deferred compensation plan established by such employer that is
substantially identical to this Plan and that preserves the deferral and payment
elections in effect for the Participant under this Plan to the extent required
by Code Section 409A. Any such Participant shall not be deemed to have incurred
a Separation from Service for purposes of the Plan by virtue of his employer’s
ceasing to be a member of the controlled group of Cardinal Health, Inc. The
foregoing provision shall be interpreted and administered in compliance with the
requirements of Code Section 409A.

15



--------------------------------------------------------------------------------




ARTICLE VI
PLAN ADMINISTRATION
6.1    Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401 and that is intended to meet
all applicable requirements of Code Section 409A.
6.2    Administrative Committee. The Administrative Committee will operate and
administer the Plan and shall have all powers necessary to accomplish that
purpose, including, but not limited to, the discretionary authority to interpret
the Plan, the discretionary authority to determine all questions relating to the
rights and status of Eligible Employees and Participants, and the discretionary
authority to make such rules and regulations for the administration of the Plan
as are not inconsistent with the terms and provisions hereof or applicable law,
as well as such other authority and powers relating to the administration of the
Plan, except such as are reserved by the Policy Committee or by the Plan to the
Policy Committee, the Committee or the Board. All decisions made by the
Committee, the Policy Committee or the Administrative Committee shall be final.
Without limiting the powers set forth herein, the Administrative Committee shall
have the power (i) to change or waive any requirements of the Plan to conform
with Code Section 409A or other applicable law or to meet special circumstances
not anticipated or covered in the Plan; (ii) to determine the times and places
for holding meetings of the Administrative Committee and the notice to be given
of such meetings; (iii) to employ such agents and assistants, such counsel (who
may be counsel to the Company), and such clerical and other services as the
Administrative Committee may require in carrying out the provisions of the Plan;
and (iv) to authorize one or more of their number or any agent to execute or
deliver any instrument on behalf of the Administrative Committee.
The members of the Administrative Committee, the Policy Committee, the
Committee, and the Company and its officers and directors, shall be entitled to
rely upon all valuations, certificates and reports furnished by any funding
agent or service provider, upon all certificates and reports made by an
accountant, and upon all opinions given by any legal counsel selected or
approved by the Administrative Committee, and the members of the Administrative
Committee, the Policy Committee, the Committee, and the Company and its officers
and directors shall, except as otherwise provided by law, be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any such valuations, certificates, reports, opinions or other advice of a
funding agent, service provider, accountant or counsel.
6.3    Statement of Participant’s Account. The Administrative Committee shall,
as soon as practicable after the end of each Plan Year, provide to each
Participant a statement setting forth the Account of such Participant under
Section 3.4 as of the end of such Plan Year. Such statement shall be deemed to
have been accepted as correct unless written notice to the contrary is received
by the Administrative Committee within 30 days after providing such statement to
the Participant. Account statements may be provided more often than annually in
the discretion of the Administrative Committee.
6.4    Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, shall be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe. Unless and until a Claimant makes proper

16



--------------------------------------------------------------------------------




application for benefits in accordance with the rules and procedures established
by the Administrative Committee, such Claimant shall have no right to receive
any distribution from or under the Plan.
6.5    Notification to Claimant. If a Claimant’s application is wholly or
partially denied, the Administrative Committee (or its designee) shall, within
90 days, furnish to such Claimant a written notice of its decision. Such notices
shall be written in a manner calculated to be understood by such Claimant, and
shall contain at least the following information:
(i)    the specific reason or reasons for such denial;
(ii)    specific reference to pertinent Plan provisions upon which such denial
is based;
(iii)    a description of any additional material or information necessary for
such Claimant to perfect his claim, and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the Plan’s claim review procedure describing the steps
to be taken by such Claimant, if he wishes to submit his claim for review.
6.6    Review Procedure. Within 60 days after the receipt of such notice from
the Administrative Committee, such Claimant, or the duly authorized
representative thereof, may request, by written application to the Plan, a
review by the Administrative Committee (the Committee in the case of Reporting
Persons) of the decision denying such claim. In connection with such review,
such Claimant, or duly authorized representative thereof, shall be entitled to
receive any and all documents pertinent to the claim or its denial and shall
also be entitled to submit issues and comments in writing. The decision of the
Administrative Committee (the Committee in the case of Reporting Persons) upon
such review shall be made promptly and not later than 60 days after the receipt
of such request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than 120 days after the Administrative Committee’s (the
Committee’s in the case of Reporting Persons) receipt of a request for review.
Any such decision on review shall be in writing and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. In the event of a genuine dispute
regarding the amount or timing of payments under the Plan, a delay in the
payment of Plan benefits shall not cause a violation of Code Section 409A to the
extent such delay satisfies the conditions set forth in Code Section 409A and
the regulations thereunder.
6.7    Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid from the Plan unless the Company elects to pay the costs and
expenses.
ARTICLE VII
AMENDMENT AND TERMINATION
7.1    Amendment. The Company has reserved, and does hereby reserve, the right
at any time and from time to time by action of the Board or the Committee (or by
action of the Policy Committee or the Administrative Committee if and to the
extent that the Board or the Committee has delegated the authority to amend the
provisions of the Plan to either such committee) to amend, modify or alter any
or all of the provisions of the Plan without the consent of any Eligible
Employees or Participants; provided, however, that no amendment shall operate
retroactively so as to affect adversely any rights to which a Participant may be
entitled under the provisions of the Plan as in effect prior to such action. Any
such amendment, modification or alteration shall be expressed in an instrument
executed by an

17



--------------------------------------------------------------------------------




authorized officer or officers of the Company, and shall become effective as of
the date designated in such instrument.
7.2    Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part; provided, however, that a
suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by Code Section 409A (including a termination and
liquidation of the Plan by the Company in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)) and applicable law, relieve the Company of its obligations
to make payments to any person then entitled to payments under the Plan, or
reduce any existing Account balance.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
8.1    Employment Relationship. For purposes of determining if there has been a
Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Cardinal Health, Inc. as modified
by this Section. A Participant shall be considered to be in the employ of the
Employer and its related affiliates and subsidiaries as long as he remains an
employee of the Company, any subsidiary corporation of the Company, or any
corporation to which substantially all of the assets and business of the Company
are transferred. For this purpose, a subsidiary corporation of the Company is
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, as of the date such determination is to be made,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing greater than 50 percent of the total combined voting power
of all classes of stock in one of the other corporations in such chain. Nothing
in the adoption of the Plan or the crediting of deferred compensation shall
confer on any Participant the right to continued employment by the Company or an
affiliate or subsidiary corporation of the Company, or affect in any way the
right of the Company or such affiliate or subsidiary to terminate his employment
at any time. Any question as to whether and when there has been a Separation
from Service of a Participant’s employment, and the cause of such Separation
from Service, shall be determined by the Administrative Committee, and its
determination shall be final.
8.2    Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
with respect to such payment or application of benefits.
8.3    Funding. All benefits under the Plan are unfunded and the Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund, provided
that the assets of any such trust shall remain subject to the claims of the
Company’s creditors in the event of the Company’s bankruptcy or insolvency, and
further provided that no assets will be transferred to or set

18



--------------------------------------------------------------------------------




aside in any such trust at a time or in a manner that would result in a
violation of Section 409A. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor his Beneficiary shall
have any rights in or against any amounts credited under the Plan or any other
specific assets of the Company. All amounts credited under the Plan to the
benefit of a Participant shall constitute general assets of the Company and may
be disposed of by the Company at such time and for such purposes as it may deem
appropriate.
8.4    Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.
8.5    Unclaimed Interests. If the Administrative Committee shall at any time be
unable to make distribution or payment of benefits hereunder to a Participant or
any Beneficiary of a Participant by reason of the fact that his whereabouts is
unknown, the Administrative Committee shall so certify, and thereafter the
Administrative Committee shall make a reasonable attempt to locate such missing
person. If such person continues missing for a period of three years following
such certification, the interest of such Participant in the Plan shall, in the
discretion of the Administrative Committee, be distributed to the Beneficiary of
such missing person.
8.6    References to Code, Statutes and Regulations. Any and all references in
the Plan to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.
8.7    Liability. The Company, and its directors, officers and employees, shall
be free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility or liability for any responsibility,
obligation, or duty that may arise under ERISA.
8.8    Tax Consequences of Compensation Reductions. The income tax consequences
to Participants of Compensation reductions under the Plan shall be determined
under applicable federal, state and local tax law and regulation. It is intended
that the Plan will comply with the provisions of Code Section 409A, and the Plan
will be construed, administered and governed in a manner that effects such
intent. Although the Company shall use its best efforts to avoid the imposition
of taxation, interest or penalties under Section 409A of the Code, the tax
treatment of deferrals under the Plan is not warranted or guaranteed.
8.9    Company as Agent for Related Employers. Each corporation which shall
become a participating employer pursuant to Section 2.5 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authority hereby conferred upon the Company by the terms of the
Plan, including but not limited to the power to amend and terminate the

19



--------------------------------------------------------------------------------




Plan. The Company’s authority shall continue unless and until the related
employer terminates its participation in the Plan.
8.10    Governing Law; Severability. The Plan shall be construed according to
the laws of the State of Ohio, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.
8.11    Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, or to require a
Participant to pay or to make arrangements satisfactory to the Company for the
payment of such taxes, as the Company believes necessary, appropriate, or
required under relevant law.

20

